Citation Nr: 9903223	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-45 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability, based upon aggravation during service.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The appellant had active duty from April 11, 1979, to May 24, 
1979.  He is requesting service connection for a right knee 
disability.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111.  38 C.F.R. § 3.304.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The report of the  general medical examination conducted in 
February 1979 in conjunction with the appellant's induction 
into service shows that his musculoskeletal system and lower 
extremities were considered to have been normal at that time.  
Upon the medical history portion of the examination report, 
which the appellant completed himself, he reported that he 
had never had and did not have at the time, any broken bones, 
bone or joint deformity, or a trick or locked knee.  He 
specifically denied having ever been a patient in a hospital, 
undergoing an operation, or having been treated by a 
physician within the previous five years for anything other 
than a minor illness.  A notation dated April 11, 1979, the 
appellant's first day of service indicates that he underwent 
physical inspection and that no communicable disease or 
disqualifying defects were found.

On April 21,1979, the appellant's tenth day of service, he 
reported to the health clinic with complaints of pain in his 
right knee "when he does hard work."  The appellant 
provided the history of having undergone knee surgery two 
years previously.  Upon orthopedic examination, his joints 
were deemed within normal limits.  On April 23, he returned 
to the clinic complaining of problems with his right leg 
which prevented him from performing push-ups, sit-ups, or 
standing for long periods.  He repeated the history of having 
had an old injury and surgery to the leg.  An X-ray study was 
performed which showed two metallic screws in the proximal 
tibia.  

On April 24, a treatment note indicates that the appellant's 
leg was giving out, that he could not exercise, run, or 
march.  At that time, he provided a history to the effect 
that his leg had been hurting ever since he had had surgery 
two years ago.  Upon examination, the knee was noted to be 
stable and that the appellant did not appear be in extreme 
pain.  The joint was stable and no effusion was present.  The 
diagnostic assessment was of minor chondromalacia, subsequent 
to an old injury with surgery.  The appellant was given a 
physical profile for duty with temporary limitations for 
14 days.  

Also contained in the appellant's service medical records is 
the report of the surgical procedure which was performed in 
March 1974 when the appellant was 15 years of age, as the 
service physicians obtained the report from the hospital in 
the appellant's hometown.  According to the report, the 
appellant suffered an avulsion fracture of the tibial 
tubercle and upper right tibia when he fell from his bicycle.  
Open reduction surgery was performed and the fracture was 
fixed with two stainless steel screws and splints.

The appellant was discharged on May 24, 1979.  There are no 
service medical records reflecting the period between April 
24th and May 24th contained in the claims file, however.  
Furthermore, there are no service personnel records 
reflecting the appellant's early discharge from service, 
which was apparently deemed necessary because of the right 
knee/leg disability.  These records must be obtained prior to 
further review of the appeal.  "The duty [to assist] is 
heightened when the putative records are in the control of a 
governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The claims file contains the incomplete service medical 
records as outlined above and medical records reflecting 
treatment provided during the 1990s.  There is no medical 
evidence reflecting the condition of the appellant's right 
knee and leg during the intervening period.  During an 
October 1998 hearing before the undersigned Board Member, the 
appellant testified that he had received medical treatment 
from the McGuire Clinic in Richmond, VA during the 1980s.  To 
provide adjudicators with comprehensive evidence regarding 
the medical history of the appellant's right knee and leg, an 
attempt to obtain these records should be made as well.  Full 
compliance with the duty to assist also includes VA's 
assistance in obtaining relevant records from private 
physicians when the veteran has provided concrete data as to 
time, place and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should secure the remainder of 
the appellant's service medical 
records, including all treatment 
reports between April 24, 1979, and 
May 24, 1979, and the reports of the 
separation medical examination and 
medical board proceedings, if any 
through official channels, for 
inclusion in the claims file.  

2. The RO should secure the appellant's 
complete service personnel file 
through official channels, for 
inclusion in the claims file.

3. After securing the necessary release, 
the RO should obtain complete records 
reflecting the appellant's medical 
treatment at the McGuire Clinic in 
Richmond, Virginia. 

4. If deemed appropriate following the 
above development, the appellant's 
claims file should be forwarded to a 
VA physician with expertise in 
orthopedic matters for review and 
comment as to the issue of whether 
there was a permanent increase in the 
appellant's pre-existing right 
knee/leg disability during the 
appellant's brief period of service.  

5. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If the benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


